Plaintiff instituted this suit for $480, alleging the same was due him for labor done and services performed in the reworking of a well in search of oil and gas. He alleged that he had a lien and privilege on certain machinery, and prayed for a provisional seizure of same.
Defendant answered and, after trial had below, there was judgment for plaintiff as prayed for. Defendant perfected an appeal to this court. *Page 833 
The case was regularly fixed for trial and due notice given the attorney of record. On the day of trial there was no appearance made by appellant and no brief has been filed since. We therefore presume the appeal has been abandoned, and it is so ordered.
It is therefore ordered that the appeal taken herein is dismissed, at appellant's cost.